               Case: 1:20-cv-01031 Document #: 7 Filed: 04/06/20 Page 1 of 1 PageID #:113


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 20-CV-1031
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC, and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                Star Shine Inc. d/b/a Exotic Vapors Tobacco and Laljibhai Thakkar
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                               Summons & Complaint; Exhibit(s)

PARTY SERVED: STAR SHINE INC. D/B/A EXOTIC VAPORS TOBACCO

PERSON SERVED: DREW THAKKA, OWNER

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 04/03/2020 at 4:10 PM

ADDRESS, CITY AND STATE: 1926 E. TOUHY AVE, DES PLAINES, IL 60018

DESCRIPTION: Middle Eastern, Male, 40, 5'7'', 170 lbs, Black hair

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Craig Palmer, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 6th day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 433304
FILE #: 17-0315
